Civil action for damages arising out of a collision between plaintiff's automobile and a Ford coach, owned by the defendant F. G. Murphy and operated at the time by his minor son, Darrell Murphy. The scene of the injury was Highway No. 34, three miles north of Elizabeth City; the time about 2:00 a.m., 25 December, 1931.
The liability of F. G. Murphy was made to turn on the "family-purpose" doctrine, which obtains in this jurisdiction. Grier v. Woodside,200 N.C. 759, 158 S.E. 491.
Upon denial of liability and issues joined, there was a verdict and judgment for the plaintiff against both of the defendants, from which they appeal, assigning errors. *Page 854 
On trial, the case resolved itself into controverted issues of fact, which the jury found in favor of the plaintiff and against the defendants. The evidence supports the verdict, and no error has been made to appear in the trial of the cause. The judgment, therefore, will be upheld.
No error.